          Case 3:19-cv-00290-EMC Document 72 Filed 09/02/20 Page 1 of 3



1
2
3
4
5
6                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
7
                          SAN FRANCISCO-OAKLAND DIVISION
8
9
     AMERICAN CIVIL LIBERTIES
10   UNION FOUNDATION, et al.,                  Case No. 19-CV-00290-EMC
11                  Plaintiffs,
12                                              JOINT STATUS REPORT
              v.
13
     DEPARTMENT OF JUSTICE, et al.,
14
15                  Defendants.
16
17
             Pursuant to the Court’s June 18, 2020 order (ECF No. 59), the parties
18
     respectfully propose the following briefing schedule for cross-motions for
19
     summary judgment regarding Plaintiffs’ FOIA requests to U.S. Citizenship and
20
     Immigration Services, U.S. Immigration and Customs Enforcement, and U.S.
21
     Customs and Border Protection:
22
             1.    Defendants’ opening brief shall be filed no later than November 9,
23
     2020.
24
             2.    Plaintiffs’ cross-motion and opposition shall be filed no later than
25
     December 4, 2020.
26
             3.    Defendants’ reply and opposition shall be filed no later than January
27
     6, 2021.
28
                                                 1
                                      JOINT STATUS REPORT
                                     CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 72 Filed 09/02/20 Page 2 of 3



1          4.    Plaintiffs’ reply shall be filed no later than January 20, 2021.
2          The parties further request a hearing on the cross-motions for summary
3    judgment at a time to be determined by the Court.
4
5                                           Respectfully submitted,
6                                          /s/                          s
     DATED: August 31, 2020
7                                          Hugh Handeyside
                                           American Civil Liberties Union Foundation
8                                          125 Broad Street, 18th Floor
9                                          New York, NY 10004
                                           Telephone: 212-549-2500
10                                         hhandeyside@aclu.org
11
                                           Matthew Cagle
12                                         American Civil Liberties Union Foundation
13                                            of Northern California
                                           39 Drumm Street
14                                         San Francisco, CA 94111
15                                         Telephone: 415-621-2493
                                           mcagle@aclunc.org
16
17                                         Attorneys for Plaintiffs
18
19                                         ETHAN P. DAVIS
                                           Acting Assistant Attorney General
20
                                           ELIZABETH J. SHAPIRO (D.C. Bar No.
21                                         418925)
                                           Deputy Branch Director
22
                                           /s/
23                                         ELIZABETH TULIS (NY Bar)
                                           Trial Attorney
24                                         U.S. Department of Justice,
                                           Civil Division, Federal Programs Branch
25                                         1100 L Street, NW
                                           Washington, D.C. 20005
                                           Telephone: (202) 514-9237
26                                         elizabeth.tulis@usdoj.gov
27                                         Attorneys for Defendants
28
                                                2
                                    JOINT STATUS REPORT
                                   CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 72 Filed 09/02/20 Page 3 of 3



1
2
3
4    THE FOLLOWING BRIEFING SCHEDULE IS ADOPTED:
5
           1.      For the parties’ forthcoming cross-motions for summary judgment
6
     regarding Plaintiffs’ FOIA requests to U.S. Citizenship and Immigration Services,
7
     U.S. Immigration and Customs Enforcement, and U.S. Customs and Border
8
     Protection:
9
                   a. Defendants’ opening brief shall be filed no later than November 9,
10
                      2020.
11
                   b. Plaintiffs’ cross-motion and opposition shall be filed no later than
12
                      December 4, 2020.
13
                   c. Defendants’ reply and opposition shall be filed no later than
14
                      January 6, 2021.
15
                   d. Plaintiffs’ reply shall be filed no later than January 20, 2021.
16
                                                                    February 4, 2021 at
                   e. The hearing on these motions shall be held on _______________.
17                                                                  1:30PM
18
19                                           Hon. Edward M. Chen
20                                           United States District Judge
21                                           September 2, 2020
                                             Date
22
23
24
25
26
27
28
                                                 3
                                      JOINT STATUS REPORT
                                     CASE NO. 19-CV-00290-EMC
